751 N.W.2d 42 (2008)
Scott R. MOORE, Deceased, and Jessica Douglas, Plaintiff-Appellant,
v.
PRESTIGE PAINTING and Construction Association of Michigan, Defendants-Appellees.
Docket No. 135783. COA No. 274252.
Supreme Court of Michigan.
July 2, 2008.
*43 On order of the Court, the application for leave to appeal the December 27, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant leave to appeal.